UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6769


ROBERT ALLEN BANE,
                                               Plaintiff - Appellant,

             versus

EDDIE    LEE  PEARSON,   Warden;   LIEUTENANT
HAMLETTE, Supervisor, Housing Unit 4; H.
JOHNSON, Major, Chief of Security; VERNON
SMITH, Doctor, Director of Health Services;
MS.   ELLIS,  Medical  Supervisor;   VIRGINIA
DEPARTMENT OF CORRECTIONS; SUSSEX II STATE
PRISON,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-295-1-AM)


Submitted:    October 27, 2004            Decided:     November 16, 2004


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Allen Bane, Appellant Pro Se. Edward Joseph McNelis, III,
Coreen Antoinette Bromfield, RAWLS & MCNELIS, P.C., Richmond,
Virginia; Philip Carlton Hollowell, OFFICE OF THE ATTORNEY GENERAL
OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert Allen Bane appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.             See Bane v.

Pearson, No. CA-03-295-1-AM (E.D. Va. Mar. 11, 2004).              We grant

Bane’s unopposed motion to dismiss Ellis as a party to this appeal.

We   dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -